 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
EXCHANGE AGREEMENT
 
This Exchange Agreement (this “Agreement”) is dated as of September 11, 2009, by
and among Westergaard.com, Inc., a Delaware corporation (the “Company”) with an
address at 17 State Street, Suite 2000, New York, New York 10004, and Byron
Grant (the “Investor”) with an address at 9045 NW Kaiser Rd, Portland, Oregon
97231.
 
Recitals:
 
WHEREAS, subject to the terms and conditions set forth herein, the Company and
the Investor desire to cancel and terminate the debt in full and exchange for
shares of the  36,252,482 number of Company’s common stock, par value $0.001 per
share (the “Common Stock”).
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby agreed and acknowledged, the parties hereto hereby agree as
follows:
 
AGREEMENT:
 
1.     Cancellation of Debt in Full for 36,252,482 shares of the Company’s
Common Stock.
 
In consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, the Investor and
the Company agree to: (i) the payment in full of all outstanding debt of the
Company in exchange for 36,252,482 shares of Common Stock at a par value of
$0.02.
 
                                                                   
(a)         The closing under this Agreement (the “Closing”) shall take place at
the offices of Leser Hunter Taubman & Taubman, 17 State Street, Suite 2000, New
York, New York 1004 upon the satisfaction of each of the conditions set forth in
Sections 4 and 5 hereof (the “Closing Date”).  At the Closing, the Company shall
issue to the Investor the shares of Common Stock.
 
                                                                       2.     Representations,
Warranties and Covenants of the Investor.  
 
Each Investor hereby makes the following representations and warranties to the
Company, and covenants for the benefit of the Company:
 
                                                                  
(a)       This Agreement has been duly authorized, validly executed and
delivered by investor and is a valid and binding agreement and obligation of the
Investor enforceable against the Investor in accordance with its terms, subject
to limitations on enforcement by general principles of equity and by bankruptcy
or other laws affecting the enforcement of creditors’ rights generally, and
investor has full power and authority to execute and deliver the Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.
 
                                                                 
(b)       Investor understands that the Securities are being offered and sold to
it in reliance on specific provisions of Federal and state securities laws and
that the Company is relying upon the  truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of investor set forth
herein for purposes of qualifying for exemptions from registration under the
Securities Act of 1933, as amended (the “Securities Act”) and applicable state
securities laws. Investor understands that no United States federal or state
agency or any government or governmental agency has passed upon or made any
recommendation or endorsement of the Securities.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
                                                                  (c)     
 Investor is an “accredited investor” (as defined in Rule 501 of Regulation D),
and investor has such experience in business and financial matters that it is
capable of evaluating the merits and risks of an investment in the
Securities.  Investor is not required to be registered as a broker-dealer under
Section 15 of the Securities Exchange Act of 1934, as amended, and investor is
not a broker-dealer.  Investor acknowledges that an investment in the Securities
is speculative and involves a high degree of risk.
 
                                                                  (d)     
 Investor is acquiring the Securities solely for its own account and not with a
view to or for sale in connection with distribution.  Investor does not have a
present intention to sell any of the Securities, nor a present arrangement
(whether or not legally binding) or intention to effect any distribution of any
of the Securities to or through any person or entity; provided, however, that by
making the representations herein, investor does not agree to hold the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with Federal and state
securities laws applicable to such disposition.  Investor acknowledges that it
(i) has such knowledge and experience in financial and business matters such
that investor is capable of evaluating the merits and risks of investor's
investment in the Company, (ii) is able to bear the financial risks associated
with an investment in the Securities and (iii) has been given full access to
such records of the Company and its subsidiaries and to the officers of the
Company and the subsidiaries as it has deemed necessary or appropriate to
conduct its due diligence investigation.
 
                                                                 (e)       The
offer and sale of the Securities is intended to be exempt from registration
under the Securities Act, by virtue of Sections 3(a)(9) and 4(2)
thereof.  Investor understands that the Securities purchased hereunder have not
been, and may never be, registered under the Securities Act and that none of the
Securities can be sold or transferred unless they are first registered under the
Securities Act and such state and other securities laws as may be applicable or
the Company receives an opinion of counsel reasonably acceptable to the Company
that an exemption from registration under the Securities Act is available (and
then the Securities may be sold or transferred only in compliance with such
exemption and all applicable state and other securities laws).  Investor
acknowledges that it is familiar with Rule 144 of the rules and regulations of
the Commission, as amended, promulgated pursuant to the Securities Act ("Rule
144"), and that Investor has been advised that Rule 144 permits resales only
under certain circumstances.  Investor understands that to the extent that Rule
144 is not available, investor will be unable to sell any Securities without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.
 
                                                                
(f)       Investor has not employed any broker or finder or incurred any
liability for any brokerage or investment banking fees, commissions, finders’
structuring fees, financial advisory fees or other similar fees in connection
with any of the transactions contemplated by this Agreement.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
                                                               
(g)       Investor acknowledges that the Securities were not offered to Investor
by means of any form of general or public solicitation or general advertising,
or publicly disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which Investor was invited by any of the
foregoing means of communications.  Investor, in making the decision to purchase
the Securities, has relied upon independent investigation made by it and the
representations, warranties and agreements set forth in this Agreement and the
other transaction documents and has not relied on any information or
representations made by third parties.
 
                                                                  
3.      Representations, Warranties and Covenants of the Company.  
 
The Company represents and warrants to Investor, and covenants for the benefit
of Investor, as follows:
 
                                                                 (a)      The
Company has been duly incorporated and is validly existing and in good standing
under the laws of the State of Delaware, with full corporate power and authority
to own, lease and operate its properties and to conduct its business as
currently conducted, and is duly registered and qualified to conduct its
business and is in good standing in each jurisdiction or place where the nature
of its properties or the conduct of its business requires such registration or
qualification, except where the failure to register or qualify would not have a
Material Adverse Effect.  For purposes of this Agreement, “Material Adverse
Effect” shall mean (i) any event affecting the business, results of operations,
prospects, assets or financial condition of the Company or its subsidiaries that
is material and adverse to the Company and its consolidated subsidiaries, when
taken as a whole, and/or (ii) any condition, circumstance, or situation that
would prohibit or otherwise materially interfere with the ability of the Company
from entering into and performing any of its obligations under this Agreement in
any material respect.
 
                                                                 (b)       The
Securities have been duly authorized by all necessary corporate action and, when
paid for or issued in accordance with the terms hereof, the Securities shall be
validly issued and outstanding, fully paid and nonassessable, free and clear of
all liens, encumbrances and rights of refusal of any kind.
 
                                                                 (c)        This
Agreement has been duly authorized, validly executed and delivered on behalf of
the Company and is a valid and binding agreement and obligation of the Company
enforceable against the Company in accordance with its terms, subject to
limitations on enforcement by general principles of equity and by bankruptcy or
other laws affecting the enforcement of creditors’ rights generally, and the
Company has full power and authority to execute and deliver the Agreement and
the other agreements and documents contemplated hereby and to perform its
obligations hereunder and thereunder.
 
                                                                 (d)        The
execution and delivery of the Agreement and the consummation of the transactions
contemplated by this Agreement by the Company, will not (i) conflict with or
result in a breach of or a default under any of the terms or provisions of, (A)
the Company’s articles of incorporation or by-laws, or (B) of any material
provision of any indenture, mortgage, deed of trust or other material agreement
or instrument to which the Company is a party or by which it or any of its
material properties or assets is bound, (ii) result in a violation of any
provision of any law, statute, rule, regulation, or any existing applicable
decree, judgment or order by any court, Federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over the
Company, or any of its material properties or assets or (iii) result in the
creation or imposition of any material lien, charge or encumbrance upon any
material property or assets of the Company or any of its subsidiaries pursuant
to the terms of any agreement or instrument to which any of them is a party or
by which any of them may be bound or to which any of their property or any of
them is subject except in the case of clauses (i)(B), (ii) or (iii) of this
Section 3(d) for any such conflicts, breaches, or defaults or any liens,
charges, or encumbrances which would not have a Material Adverse Effect.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
                                                                 (e)       The
delivery and issuance of the Securities in accordance with the terms of and in
reliance on the accuracy of each Investor’s representations and warranties set
forth in this Agreement will be exempt from the registration requirements of the
Securities Act.
 
                                                                 (f)        No
consent, approval or authorization of or designation, declaration or filing with
any governmental authority on the part of the Company is required in connection
with the valid execution and delivery of this Agreement or the offer, sale or
issuance of the Securities or the consummation of any other transaction
contemplated by this Agreement (other than any filings which may be required to
be made by the Company with the Secretary of State of Delaware or the Securities
and Exchange Commission (the “Commission”) or pursuant to any state or “blue
sky” securities laws subsequent to the Closing).
 
                                                                (g)        There
is no action, suit, claim, investigation or proceeding pending or, to the
knowledge of the Company, threatened against the Company which questions the
validity of this Agreement or the transactions contemplated hereby or any action
taken or to be taken pursuant thereto.  There is no action, suit, claim,
investigation or proceeding pending or, to the knowledge of the Company,
threatened, against or involving the Company or any subsidiary, or any of their
respective properties or assets which, if adversely determined, is reasonably
likely to result in a Material Adverse Effect.
 
                                                                 (h)       The
Company has complied and will comply with all applicable federal and state
securities laws in connection with the offer, issuance and delivery of the
Securities hereunder.  Neither the Company nor anyone acting on its behalf,
directly or indirectly, has or will sell, offer to sell or solicit offers to buy
any of the Securities, or similar securities to, or solicit offers with respect
thereto from, or enter into any preliminary conversations or negotiations
relating thereto with, any person, or has taken or will take any action so as to
bring the issuance and sale of any of the Securities under the registration
provisions of the Securities Act and applicable state securities laws.  Neither
the Company nor any of its affiliates, nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of any of the Securities.
 
                                                                  (i)       The
Company has not employed any broker or finder or incurred any liability for any
brokerage or investment banking fees, commissions, finders’ structuring fees,
financial advisory fees or other similar fees in connection with any of the
transactions contemplated by this Agreement.
 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
                                                                   
4.      Conditions Precedent to the Obligation of the Company to Issue the
Common Stock.  
 
The obligation hereunder of the Company to issue and deliver the Common Stock to
the Investor is subject to the satisfaction or waiver, at or before the Closing
Date, of each of the conditions set forth below.  These conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole
discretion.
 
                          (a)       Investor shall have executed and delivered
this Agreement.
 
                                                                  (b)      Each
of the representations and warranties of Investor in this Agreement shall be
true and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time, except for representations and
warranties that are expressly made as of a particular date, which shall be true
and correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of such date.
 
                                                                     5.      Fees
and Expenses.  
 
Each party shall pay the fees and expenses of its advisors, counsel, accountants
and other experts, if any, and all other expenses, incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement.
 
                                                                    
6.     Company Indemnification.  
 
The Company hereby agrees to indemnify and hold harmless the Investor and its
respective officers, directors, employees, agents and attorneys against any and
all losses, claims, damages, liabilities and reasonable expenses (collectively
“Claims”) incurred by each such person in connection with defending or
investigating any such Claims, whether or not resulting in any liability to such
person, to which any such indemnified party may become subject, insofar as such
Claims arise out of or are based upon any breach of any representation or
warranty or agreement made by the Company.
 
                                                                     
7.     Governing Law; Consent to Jurisdiction.  
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New York without giving effect to the rules governing the
conflicts of laws.  Each of the parties consents to the exclusive jurisdiction
of the Federal courts whose districts encompass any part of the County of New
York located in the City of New York in connection with any dispute arising
under this Agreement and hereby waives, to the maximum extent permitted by law,
any objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions.  Each party waives its
right to a trial by jury.  Each party to this Agreement irrevocably consents to
the service of process in any such proceeding by the mailing of copies thereof
by registered or certified mail, postage prepaid, to such party at its address
set forth herein.  Nothing herein shall affect the right of any party to serve
process in any other manner permitted by law.
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
                                                                     8.    
Notices.  
 
All notices and other communications provided for or permitted hereunder shall
be made in writing by hand delivery, express overnight courier, registered first
class mail, or telecopier (provided that any notice sent by telecopier shall be
confirmed by other means pursuant to this Section 10), initially to the address
set forth below, and thereafter at such other address, notice of which is given
in accordance with the provisions of this Section.
 
                                                                   (a)       if
to the Company:
 

 
Westergaard.com, Inc.
17 State Street, Suite 2000
New York, New York 10004
Attention: Lou Taubman, Esq.
Tel. No.: (212) 732-7184
Fax No.: (212) 202-6380

 
                          (b)      if to a Investor:
 
                                                            To the applicable
address set forth on the signature page hereto



 
All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when receipt is acknowledged,
if telecopied; or when actually received or refused if sent by other means.
 
                                                                   9.     Entire
Agreement.  
 
This Agreement, constitutes the entire understanding and agreement of the
parties with respect to the subject matter hereof and supersedes all prior
and/or contemporaneous oral or written proposals or agreements relating thereto
all of which are merged herein.  This Agreement may not be amended or any
provision hereof waived in whole or in part, except by a written amendment
signed by both of the parties.
 
                                                                  
10.    Counterparts.  
 
This Agreement may be executed by facsimile signature and in counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
 
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 
6

--------------------------------------------------------------------------------

 
 

 
IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.
 
WESTERGAARD.COM, INC., INC.
 
By:______________________________________
      Name:
     Title:
 
 
INVESTOR:
 
By:_____________________________________
      Name: Byron Grant
      Title:








 
7

--------------------------------------------------------------------------------

 
